Citation Nr: 1026802	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-13 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from April 1952 to April 1954.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 decision by the RO which denied service 
connection for bilateral defective hearing and tinnitus.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues on 
appeal have been obtained by VA.  

2.  The Veteran is not shown to have a hearing loss or tinnitus 
at present which is related to service.  


CONCLUSIONS OF LAW

1.  Bilateral defective hearing was not incurred in or aggravated 
by service nor may any sensorineural hearing loss be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 4.85, 
4.86, Part 4, Diagnostic Code 6100 (2009).  

2.  The Veteran does not have tinnitus due to disease or injury 
which was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103A5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must indicate that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  Id; 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, a letter 
dated in October 2005, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist in this case, the Veteran's 
service treatment records and all VA medical records have been 
obtained and associated with the claims file, and the Veteran was 
afforded a VA audiological examination.  Based on a review of the 
claims file, the Board finds that there is no indication in the 
record that any additional evidence relevant to the issues to be 
decided herein is available and not part of the claims file.  See 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Service Connection:  In General

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that he still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Id.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946 and 
sensorineural hearing loss is manifest to a compensable degree 
within one year from date of termination of such service, such 
disease shall be presumed to have been incurred in or aggravated 
by service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not 
be diagnosed during the presumptive period but characteristic 
manifestations thereof to the required degree must be shown by 
acceptable medical and lay evidence followed without unreasonable 
time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in 
lapse of time from manifestation to diagnosis under 38 C.F.R. 
§ 3.307(c) is the difficulty in diagnosing the disability and the 
strength of the evidence establishing an identity between the 
disease manifestations and the subsequent diagnosis.  A strong 
evidentiary link tends to ensure the disease is not due to 
"intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook 
v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from 
manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is 
ultimately a question of fact for the Board to address."  Bielby 
v. Brown, 7 Vet. App. 260, 266 (1994).  

Entitlement to service connection for impaired hearing is subject 
to the additional requirements of 38 C.F.R. § 3.385, which 
provides:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

38 C.F.R. § 3.385 (2009).  

Hearing Loss & Tinnitus

The Veteran contends that he has a hearing loss and tinnitus 
which he believes are related to exposure to acoustic trauma in 
service.  However, he has not presented any competent evidence to 
support his assertions.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

While the Veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Barr v. Nicholson, 21 Vet. App. 303, (2007); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is 
not competent to establish, and therefore not probative of, a 
medical nexus).  Direct service connection requires a finding 
that there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

In this case, the service medical records showed no complaints, 
treatment, abnormalities, or diagnosis referable to any hearing 
problems or tinnitus during service.  The Veteran's hearing 
acuity for whispered and spoken voice test was 15/15 on his 
separation examination in April 1954.  

On a Report of Medical History for a reserve service quadrennial 
examination in June 1958, the Veteran denied any ear troubles or 
running ears, and his hearing acuity for whispered voice was 
15/15, bilaterally.  

The Veteran does not claim nor does the evidence of record show 
any treatment or diagnosis referable to any hearing problems 
until 2001.  When seen by a private audiologist in June 2001, the 
Veteran reported a hearing loss for five years or more and 
indicated that he wore hearing aids in the past with 
unsatisfactory results.  Audiometric testing showed sensorineural 
hearing loss, bilaterally, and he was prescribed new hearing 
aids.  

VA outpatient notes showed that the Veteran first sought 
treatment for hearing problems by VA in June 2002.  The 
outpatient notes indicated that the Veteran was referred to the 
audiology department for a hearing examination.  

On VA audiological examination in April 2006, the Veteran 
reported that he first noticed a hearing problem and tinnitus 
about 15 years earlier, and said that his primary difficulty was 
hearing conversational speech.  The Veteran reported a history of 
noise exposure in service, and denied any post-service noise 
exposure.  The diagnosis was sensorineural hearing loss with 
subjective tinnitus.  The examiner noted that the Veteran 
reported a history of excessive noise exposure in service, but 
that he did not notice any hearing problems until about 15 years 
ago, which was remote from his history of noise exposure.  She 
also noted that the hearing evaluations in service (whispered and 
spoken voice testing) was a non-frequency specific subjective 
measurement and that a hearing loss may have been present at a 
specific frequency and gone undetected.  However, the audiologist 
concluded that she could not offer an opinion as to the etiology 
of the Veteran's hearing loss without resorting to speculation.  

In this case, the current evidence of record does not show a 
hearing loss or tinnitus in service or until some 47 years after 
discharge from service.  Furthermore, the Veteran has not 
presented any competent evidence that his current hearing loss or 
tinnitus is related to his military service.  The fact that the 
Veteran did not report any tinnitus or hearing problems in 
service, on a reserve service examination four years after his 
discharge from active service, or until some four decades after 
service, weighs against a finding that his current hearing is 
related to service.  

In this regard, the Board notes that while the Veteran was 
apparently given hearing aids by a private healthcare provider 
some time prior to June 2001, (see June 2001 private report), he 
has not provided VA with any information regarding his initial 
treatment or authorization to obtain those records.  In fact, in 
a letter received in April 2006, the Veteran stated that he had 
no additional evidence to submit.  The Veteran was requested on 
at least two occasion to provide VA with all treatment records 
and advised that VA would assist him in obtaining any pertinent 
evidence.  Without the Veteran's cooperation, VA is unable to 
obtain his initial treatment records.  

In any event, the Board notes that the VA audiologist who 
evaluated the Veteran in 2006 was aware of his history of a 
hearing problem since the early 1990's, but was, nonetheless, 
unable to offer a definitive opinion as to the etiology of his 
hearing loss or tinnitus.  The audiologist did not indicate that 
there was evidence not of record which might have a bearing on 
the claim or that there was any need for additional testing.  
Thus, the Board is satisfied that all "procurable and assembled 
information" was of record and considered by the VA examiner.  
In Jones v. Shinseki, No. 07-3060 (U.S. Vet. App Mar. 25, 2010), 
the Court held that:  

While VA has a duty to assist the Veteran 
by providing a medical examination in 
certain situations, that duty does not 
extend to requiring a VA physician to 
render an opinion beyond what may 
reasonably be concluded from the procurable 
medical evidence.  Notwithstanding the duty 
to assist, it remains the claimant's 
responsibility to submit evidence to 
support his claim.  38 U.S.C. § 5107(a); 
see also Skoczen v. Shinseki, 564 F.3d 
1319, 1328 (Fed. Cir. 2009) (interpreting 
section 5107 and stating that the duty to 
assist requires VA to bear the "primary 
responsibility of obtaining the evidence it 
reasonably can to substantiate a veteran's 
claim for benefits")  

As there is no competent medical evidence that the Veteran has a 
hearing loss or tinnitus at present that is etiologically related 
to service, the record affords no basis to grant service 
connection.  Accordingly, the appeal is denied.  




ORDER

Service connection for bilateral defective hearing is denied.  

Service connection for tinnitus is denied.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


